IN THE SUPREME COURT OF THE STATE OF DELAWARE

 H.K. INSURANCE GROUP, DBA                §
 DELAWARE BAIL BONDS,                     §
                                          §   No. 50, 2019
       Defendant Below,                   §
       Appellant,                         §   Court Below: Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   Cr. ID No. 1707003398 (N)
 NEW CASTLE COUNTY                        §
 SUPERIOR COURT,                          §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: March 28, 2019
                          Decided:   April 3, 2019

                                   ORDER

      This 3rd day of April, 2019, it appears to the Court that:

      (1)    On February 8, 2019, the appellant filed a notice of appeal from an

order of a Superior Court Commissioner which partially vacated the forfeiture of a

bail bond. On February 12, 2019, the Senior Court Clerk issued a notice, by certified

mail, directing the appellant to show cause why the Court should not dismiss the

appeal for lack of jurisdiction to consider an appeal directly to this Court from a

decision of a Superior Court Commissioner. The notice to show cause directed the

appellant to respond within ten days and advised that if the appellant did not respond,

dismissal of the appeal would be deemed to be unopposed.
      (2)    The February 12th notice to show cause was sent to the address that the

appellant provided in the notice of appeal, but it was returned as undeliverable. The

Senior Court Clerk reissued the notice to show cause on February 28, 2019, by

certified mail, and on March 15, 2019, by first class mail.

      (3)    The appellant having failed to respond to the notice to show cause

within the required ten-day period or to report any change of address to the Court,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          2